IIANDY, J.:
The only question raised in this case is, whether it was competent for the circuit judge to examine the jurors summoned to try the accused, and before they were challenged either by the state or the accused, whether they had formed or expressed an opinion as to his guilt or innocence of the charge for which he was about to be tried.
Whatever may have been the rule in England upon this subject, we think that the principles sanctioned by this court fully warrant the course pursued by the court below in this case.
In the first place, the practice is sanctioned by numerous cases, that upon the challenge of a juror, it is proper for the court to interrogate and try him as to whether he has formed or expressed an opinion in relation to the matter in issue, and to reject him if found to have formed such an opinion.
It is also held to be the duty of the court to see that an impartial jury is empanelled, and that it is composed of men above all exception. Lewis v. The State, 9 S. & M., 115; Sam v. The State, 13 ib., 190; McCarty v. The State, 26 Miss., 302. In the case of Lewis v. The State, the court below discharged a juror without challenge from either party, and after having examined him and found that he had not formed or expressed an opinion as to the issue, it being ascertained from his own statement made as he was about to be sworn, that he had conscientious scruples with regard to finding any man guilty of murder; and the action of the judge was approved by this court, and held not to be error upon the principle just stated.
If it was proper for the court, of its own motion, to reject a *842juror under such circumstances, on the ground that it was its duty to see that an impartial jury, composed of men free from all exceptions, was empanelled, surely it was not error for the court to interrogate the juror as to his competency before he was sworn or tendered to and accepted by the parties, and to set him aside when it was shown that he had formed an opinion as to the issue to be tried.
The course adopted in this case has been very generally adopted, as the practice in this state, in trials for capital offenses, if, indeed, it is not the established practice ; and it appears to us to be commended by its decided tendency to secure the selection of jurors, in such cases, as free as possible from all bias or prejudice—an object highly conducive to the just policy of the state, and protective especially of the rights and safety of the accused.
TJnder such circumstances, and where no injury is shown to have been done to the accused, we are not disposed to hold that the practice is illegal, and that the course pursued by the court below is ground for reversing the judgment.
The judgment is affirmed.